Citation Nr: 0607438	
Decision Date: 03/15/06    Archive Date: 03/29/06

DOCKET NO.  04-33 502	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for the cause of the 
veteran's death.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jessica J. Wills, Associate, Counsel 

INTRODUCTION

The veteran served on active duty from January 1940 to 
February 1946.  He was a prisoner of war in Japan at Camp 
Yodogawa from May 6, 1942 to May 1945 and reportedly at Camp 
Oeyama for three months thereafter.  Once under United States 
military control on August 18, 1945, the veteran was 
repatriated through the port of Yokohama, arriving at the 
United States Naval Hospital in Mare Island, California on 
September 20, 1945.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a January 2004 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Lincoln, Nebraska, which reopened the appellant's claim 
for service connection for the cause of the veteran's death 
and denied it on the merits.  The appellant, the wife of the 
veteran, appealed that decision to BVA, and the case was 
referred to the Board for appellate review.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained.

2.  An unappealed September 2000 rating decision most 
recently denied service connection for the cause of the 
veteran's death.

3.  The evidence received since the September 2000 rating 
decision, by itself, or in conjunction with previously 
considered evidence, relates to an unestablished fact 
necessary to substantiate the claim for service connection 
for the cause of the veteran's death.

4.  The veteran's death certificate shows he died in November 
1980, and the immediate cause of death was listed as 
gastrointestinal hemorrhage due to or as a consequence of 
metastatic melanoma.

5.  At the time of the veteran's death, service connection 
had been established for residuals of frozen feet, deformed 
duodenal bulb, anxiety and psychoneurosis, and scars of the 
left hip and thigh.

6.  The veteran's service-connected disabilities were not a 
principal or contributory cause of his death.

7.  The veteran was a prisoner of war in Japan at Camp 
Yodogawa from May 6, 1942 to May 1945 and at Camp Oeyama 
three months thereafter.  He was repatriated through the port 
of Yokohama.

8.  The veteran has not been shown to have had exposure to 
ionizing radiation during his period of service. 

9.  The cause of the veteran's death developed many years 
after service and was not the result of a disease or injury 
incurred in active service.


CONCLUSIONS OF LAW

1.  The September 2000 rating decision, which found that new 
and material evidence had not been submitted to reopen the 
claim of entitlement to service connection for the cause of 
the veteran's death, is final.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. §§ 20.204, 20.1103 (2005).

2.  The evidence received subsequent to the September 2000 
rating decision is new and material, and the claim for 
service connection for the cause of the veteran's death is 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§§ 3.156(a), 20.1105 (2005).

3.  The requirements for service connection for the cause of 
the veteran's death have not been met. §§ 1110, 1112, 1113, 
1131, 1310 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.307, 3.309, 3.311, 3.312 (2005).
 

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) emphasized 
VA's obligation to notify claimants of what information or 
evidence is needed in order for a claim to be substantiated, 
and it affirmed VA's duty to assist claimants by making 
reasonable efforts to get the evidence needed.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A and 5107 (West 2002).  In this 
case, the RO had a duty to notify the appellant of what 
information or evidence was needed in order reopen a claim 
for service connection for the cause of the veteran's death.  
VCAA specifically provided that nothing in amended section 
5103A, pertaining to the duty to assist claimants, shall be 
construed to require VA to reopen a claim that has been 
disallowed except when new and material evidence is presented 
or secured.  38 U.S.C.A. § 5103A(f).  In the decision below, 
the Board has reopened the appellant's claim for service 
connection for the cause of the veteran's death, and 
therefore, regardless of whether the requirements of the VCAA 
have been met in this case, no harm or prejudice to the 
appellant has resulted.  Therefore, with respect to reopening 
the appellant's claim, the Board concludes that the 
provisions of the VCAA and the current laws and regulations 
have been complied with, and a defect, if any, in providing 
notice and assistance to the appellant was at worst harmless 
error in that it did not affect the essential fairness of the 
adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103, 115 
(2005); Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); 
Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004); 
Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92.

With respect to the merits of the appellant's claim for 
service connection for the cause of the veteran's death, the 
Board finds that the provisions of the VCAA have been 
satisfied.  A VCAA notice, as required by 38 U.S.C. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  Pelegrini v. Principi, 18 Vet. App. 
112, 120 (2004).  In this case, the RO did provide the 
appellant with notice of the VCAA in February and June 2003, 
prior to the initial decision on the claim in January 2004.  
Therefore, the timing requirement of the notice as set forth 
in Pelegrini has been met and to decide the appeal would not 
be prejudicial to the claimant.

Moreover, the requirements with respect to the content of the 
VCAA notice were met in this case.  VCAA notice consistent 
with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim.  
This "fourth element" of the notice requirement comes from 
the language of 38 C.F.R. § 3.159(b)(1).

In this case, the RO informed the appellant in the February 
2003 VCAA letter about the information and evidence that is 
necessary to substantiate the claim for service connection in 
this case.  Specifically, the letter stated that the evidence 
must show the cause of death; an injury, disease, or other 
event in service; and, a relationship between the cause of 
death and the injury, disease, or event in service.  
Additionally, the August 2004 Statement of the Case (SOC) 
notified the appellant of the reasons for the denial of her 
application and, in so doing, informed her of the evidence 
that was needed to substantiate her claim for service 
connection for the cause of the veteran's death.

In addition, the RO informed the appellant in the February 
2003 letter about the information and evidence that VA would 
seek to provide.  In particular, the letter stated that VA 
would obtain the veteran's service medical records and any 
other military service records.  She was also informed that 
other medical evidence would be requested from the veteran's 
physicians if she notified VA of such treatment.  In 
addition, the May 2004 SOC provided the appellant with the 
VCAA regulations indicating that reasonable efforts would be 
made to obtain the evidence necessary to support her claim 
and that VA would assist in obtaining records, including 
medical records, employment records, and records from other 
Federal agencies.  The regulations also stated that a medical 
opinion would be obtained if such evidence was found 
necessary to decide her claim.

The RO also informed the appellant about the information and 
evidence that she was expected to provide.  Specifically, the 
June 2003 letter notified the appellant that she must provide 
enough information about the veteran's records so that VA 
could request them from the person or agency that has them.  
She was also informed that it was her responsibility to 
ensure that VA received all requested records that were not 
in the possession of a Federal department or agency.

Although the VCAA notice letter that was provided to the 
appellant did not specifically contain the "fourth 
element," the Board finds that the appellant was otherwise 
fully notified of the need to give to VA any evidence 
pertaining to her claim.  In this regard, the RO has informed 
the appellant in the rating decision and statement of the 
case (SOC) of the reasons for the denial of her claim and, in 
so doing, informed her of the evidence that was needed to 
substantiate that claim.  

All the VCAA requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  As noted above, 
because each of the four content requirements of a VCAA 
notice has been fully satisfied in this case, any error in 
not providing a single notice to the appellant covering all 
content requirements is harmless error. 

In addition, the duty to assist the appellant has also been 
satisfied in this case.  All available service medical 
records as well as VA and private medical records pertinent 
to the years after service are in the claims file and were 
reviewed by both the RO and the Board in connection with the 
appellant's claim.  A VA medical opinion was also obtained in 
August 2004.  VA has assisted the appellant and her 
representative throughout the course of this appeal by 
providing them with a SOC, which informed them of the laws 
and regulations relevant to the appellant's claim.  For these 
reasons, the Board concludes that VA has fulfilled the duty 
to assist the appellant in this case.


Law and Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

In addition, if a veteran is a former prisoner of war and was 
interned or detained for not less than 30 days, the following 
diseases shall be service-connected if manifest to a degree 
of 10 percent or more at any time after discharge or release 
from active service even though there is no record of such 
disease during service, provided the rebuttable presumption 
provisions of § 3.307 are also satisfied: avitaminosis; 
beriberi (including beriberi heart disease); chronic 
dysentery; helminthiasis; malnutrition (including optic 
atrophy associated with malnutrition); pellagra; any other 
nutritional deficiency; psychosis; any of the anxiety states; 
dysthymic disorder (or depressive neurosis); organic 
residuals of frostbite, if it is determined that the veteran 
was interned in climatic conditions consistent with the 
occurrence of frostbite; post-traumatic osteoarthritis; 
irritable bowel syndrome; peptic ulcer disease; and 
peripheral neuropathy (except where directly related to 
infectious causes). 38 C.F.R. § 3.309(c) (2005)

Applicable law also provides that service connection for a 
condition claimed as due to radiation exposure can be 
established in one of three ways.  See Ramey v. Brown, 9 Vet. 
App. 40, 44 (1996), aff'd. sub nom. Ramey v. Gober, 120 F.3d 
1239 (Fed. Cir. 1997).

First, direct service connection can be established by 
"show[ing] that the disease or malady was incurred during or 
aggravated by service," a task that includes the difficult 
burden of tracing causation to a condition or event during 
service."  See Combee v. Brown, 34 F.3d 1039, 1043 (Fed. 
Cir. 1994); 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

Second, in the absence of competent medical evidence linking 
a disability to service, there is a lifetime presumption for 
certain enumerated diseases without any requirement that it 
manifest to a specific degree, for those who meet the 
requirements of a radiation exposed veteran who engaged in 
radiation risk activity under § 1112(c)(3) and 38 C.F.R. § 
3.309(d)(3).  

Finally, other "radiogenic" diseases, such as any form of 
cancer, listed under 38 C.F.R. § 3.311(b)(2), found 5 years 
or more (for most of the listed diseases) after service in an 
ionizing radiation exposed veteran may also be service 
connected if the VA Under Secretary for Benefits determines 
that they are related to ionizing radiation exposure while in 
service or if they are otherwise linked medically to ionizing 
radiation exposure while in service.  "Radiogenic diseases" 
under this regulation do not include COPD.  38 C.F.R. § 
3.311(b).  Other claimed diseases may be considered 
radiogenic if the claimant has cited or submitted competent 
scientific or medical evidence which supports that finding.  
38 C.F.R. § 3.311(b)(4).

Further, the death of a veteran will be considered as having 
been due to a service-connected disability where the evidence 
establishes that such disability was either the principal or 
contributory cause of death.  38 C.F.R. § 3.312(a).  A 
principal cause of death is one which, singularly or jointly 
with some other condition, was the immediate or underlying 
cause of death, or was etiologically related thereto.  38 
C.F.R. § 3.312(b).  A contributory cause of death is one 
which contributes substantially or materially to death, or 
aided or lent assistance to the production of death.  38 
C.F.R. § 3.312(c).  Service-connected disabilities or 
injuries involving active processes affecting vital organs 
should receive careful consideration as a contributory cause 
of death, the primary cause being unrelated, from the 
viewpoint of whether there was resulting debilitating effects 
and general impairment of health to the extent that would 
render the person less capable of resisting the effects of 
either disease or injury primarily causing death.  38 C.F.R. 
§ 3.312(c)(3).  There are primary causes of death which by 
their very nature are so overwhelming that eventual death can 
be anticipated irrespective of co-existing conditions, but, 
even in such cases, there is for consideration whether there 
may be reasonable basis for holding that a service-connected 
condition was of such severity as to have a material 
influence in accelerating death.  38 C.F.R. § 3.312(c)(4).

The Board observes that the appellant's claim for service 
connection for the cause of the veteran's death was 
previously considered and denied by the RO in a rating 
decision dated in May 1981.  Rating decisions dated in July 
and October 1981 confirmed that decision.  The appellant 
later filed a request to reopen the claim for service 
connection for the cause of the veteran's death, and a 
September 2000 decision denied that request on the basis that 
new and material evidence had not been submitted.  The 
appellant was notified of the decision and of her appellate 
rights.  Rating decisions that are not timely appealed are 
final.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.

In January 2003, the appellant requested that her claim for 
service connection for the cause of the veteran's death be 
reopened.  The rating decision now on appeal appears to have 
reopened the appellant's claim for service connection for the 
cause of the veteran's death and adjudicated this claim on a 
de novo basis.  As will be explained below, the Board 
believes that the RO's adjudication regarding reopening the 
appellant's claim is ultimately correct.  Nevertheless, the 
requirement of submitting new and material evidence is a 
material legal jurisdictional issue that the Board is 
required to address on appeal, despite the RO's actions.  See 
Barnett v. Brown, 83 F.3d 1380, 1383-1384 (Fed. Cir. 1996) 
(Statutory tribunal must ensure that it has jurisdiction over 
each case before adjudicating the merits, potential 
jurisdictional defect may be raised by court of tribunal, sua 
sponte or by any party, at any stage in the proceedings, once 
apparent, must be adjudicated).  Thus, the Board has 
recharacterized the issue on appeal as whether the appellant 
has submitted new and material evidence to reopen the 
previously denied claim for service connection for the cause 
of the veteran's death.

In order to reopen a claim which has been denied by a final 
decision, the claimant must present new and material 
evidence.  38 U.S.C.A. § 5108.  For applications filed after 
August 29, 2001, as was the application to reopen the claim 
in this case, new and material evidence means evidence not 
previously submitted to agency decisionmakers; which relates, 
either by itself or when considered with previous evidence of 
record, to an unestablished fact necessary to substantiate 
the claim; which is neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and which raises a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).  To reopen a previously disallowed claim, 
new and material evidence must be presented or secured since 
the last final disallowance of the claim on any basis, 
including on the basis that there was no new and material 
evidence to reopen the claim since a prior final 
disallowance.  See Evans v. Brown, 9 Vet. App. 273, 285 
(1996).  For purposes of reopening a claim, the credibility 
of newly submitted evidence is generally presumed.  See 
Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in 
determining whether evidence is new and material, 
"credibility" of newly presented evidence is to be presumed 
unless evidence is inherently incredible or beyond competence 
of witness).

As noted above, a May 1981 rating decision previously 
considered and denied the appellant's claim for service 
connection for the cause of the veteran's death.  In that 
decision, the RO noted that the veteran had died from a 
gastrointestinal hemorrhage due to metastatic carcinoma and 
found that there was no evidence of complaints, treatment, or 
findings in service that were referable to his cause of 
death.  Nor were there any such findings within the 
presumptive period following his discharge from service.  The 
RO also stated that the evidence failed to show that 
veteran's service-connected disabilities were in any way 
related to his cause of death.  Rating decisions dated in 
July and October 1981 confirmed that decision, and a rating 
decision dated in September 2000 denied the appellant's 
request to reopen the claim on the basis that new and 
material evidence had not been submitted.  In particular, the 
RO found that the newly submitted evidence was duplicative of 
that previously considered and was therefore cumulative and 
redundant.  

The evidence associated with the claims file subsequent to 
the September 2000 rating decision includes lay statements, a 
copy of the veteran's death certificate, private medical 
records, a September 2003 letter from the Defense Threat 
Reduction Agency (DTRA), and an August 2004 VA medical 
opinion as well as the appellant's own assertions.  

The Board has thoroughly reviewed the evidence associated 
with the claims file subsequent to the September 2000 rating 
decision and finds that the September 2003 DTRA letter and 
the August 2004 VA medical opinion are new, in that they were 
not previously of record.  The Board also finds the letter 
and medical opinion to be material in that they relate to 
unestablished facts necessary to substantiate the appellant's 
claim.  In this regard, the September 2003 DTRA letter 
addresses whether the veteran was exposed to ionizing 
radiation during his military service, and the August 2004 
medical opinion discusses the likelihood that the veteran's 
service-connected disabilities and internment as a prisoner 
of war contributed to his death.  Therefore, the Board finds 
that new and material evidence has been presented to reopen 
the appellant's previously denied claim for service 
connection for the cause of the veteran's death.

The Board finds that there is no prejudice to the appellant 
by the Board proceeding to address the merits of this claim 
in this decision.  As discussed above, VA has already met all 
obligations to the appellant under the Veterans Claims 
Assistance 
Act.  Moreover, the appellant has been offered the 
opportunity to submit evidence and argument on the merits of 
the issue on appeal, and has done so. See Bernard v. Brown, 4 
Vet. App. 384, 392-94 (1993).

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that 
service connection for the cause of the veteran's death is 
not warranted.  The veteran's death certificate shows that he 
died in November 1980, and the immediate cause of death was 
listed as gastrointestinal hemorrhage due to or as a 
consequence of metastatic melanoma.

At the time of the veteran's death, service connection had 
been established for residuals of frozen feet, deformed 
duodenal bulb, anxiety and psychoneurosis, and scars of the 
left hip and thigh.  The medical evidence of record does not 
show, nor does the appellant contend, that these service-
connected disorders were a principal or contributory cause of 
the veteran's death.  In fact, the death certificate does not 
make reference to any of the veteran's service-connected 
disabilities, and an August 2004 VA examiner opined that it 
was less than likely that the veteran's service-connected 
disabilities had anything to do with his death.  The examiner 
also stated that it was less than likely that a duodenal 
ulcer had any contributing cause to the veteran's death.   
Therefore, the Board concludes that the veteran's service-
connected residuals of frozen feet, deformed duodenal bulb, 
anxiety and psychoneurosis, and scars of the left hip and 
thigh were not principal or contributory causes of his death.

In addition, the Board finds that the veteran did not have 
gastrointestinal hemorrhaging or metastatic melanoma that was 
causally or etiologically related to his military service.  
The veteran's service medical records are negative for any 
complaints, treatment, or diagnosis of gastrointestinal 
hemorrhaging or metastatic melanoma, and he did not seek 
treatment for such a disorder until many decades following 
his separation from service.  In fact, the veteran was not 
diagnosed with a gastrointestinal hemorrhage during his 
lifetime.  Therefore, the Board finds that a gastrointestinal 
hemorrhage and metastatic melanoma did not manifest in 
service or for many decades thereafter.

With regard to the decades-long evidentiary gap in this case 
between active service and the earliest diagnosis of a 
gastrointestinal hemorrhage and metastatic melanoma, the 
Board notes that this absence of evidence constitutes 
negative evidence tending to disprove the claim that the 
veteran had an injury or disease in service which resulted in 
chronic disability or persistent symptoms thereafter.  See 
Forshey v. West, 12 Vet. App. 71, 74 (1998), aff'd sub nom. 
Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) 
(noting that the definition of evidence encompasses 
"negative evidence" which tends to disprove the existence 
of an alleged fact); see also 38 C.F.R. § 3.102 (noting that 
reasonable doubt exists because of an approximate balance of 
positive and "negative" evidence).  Thus, the lack of any 
objective evidence of continuing complaints, symptoms, or 
findings for many decades between the period of active duty 
and the first complaints or symptoms of a gastrointestinal 
hemorrhage and metastatic melanoma is itself evidence which 
tends to show that a gastrointestinal hemorrhage and 
metastatic melanoma did not have its onset in service or for 
many decades thereafter.

A prolonged period without medical complaint can be 
considered, along with other factors concerning a claimant's 
health and medical treatment during and after military 
service, as evidence of whether an injury or a disease was 
incurred in service which resulted in any chronic or 
persistent disability.  See Maxson v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000).  The Board must consider all the 
evidence including the availability of medical records, the 
nature and course of the disease or disability, the amount of 
time that elapsed since military service, and any other 
relevant facts in considering a claim for service connection.  
Id.; cf. Dambach v. Gober, 223 F.3d 1376, 1380-81 (Fed. Cir. 
2000) (holding that the absence of medical records during 
combat conditions does not establish absence of disability 
and thus suggesting that the absence of medical evidence may 
establish the absence of disability in other circumstances).  
Thus, when appropriate, the Board may consider the absence of 
evidence when engaging in a fact finding role.  See Jordan v. 
Principi, 17 Vet. App. 261 (2003) (Steinberg, J., writing 
separately) (noting that the absence of evidence may be 
considered as one factor in rebutting the aggravation part of 
the section 1111 presumption of soundness).  

The Board does acknowledge that the veteran was a prisoner of 
war in Japan for a period of 40 months beginning on May 6, 
1942.  However, gastrointestinal hemorrhaging and malignant 
melanoma are not listed among the diseases for which service 
connection can be presumed under 38 C.F.R. § 3.309 (c).  Nor 
does the medical evidence of record show that veteran's 
internment otherwise contributed to the cause of his death.  
In fact, the August 2004 VA examiner opined that it is less 
than likely that the veteran's imprisonment had anything to 
do with his death.  

The Board also observes the appellant's contention that the 
veteran was exposed to ionizing radiation while interned as a 
prisoner of war in Japan, which caused the cancer that 
contributed to his death.  However, the veteran has not been 
shown to have had in-service exposure to ionizing radiation.  

Applicable law provides that a "radiation-exposed" veteran 
is one who participated in a radiation-risk activity.  A 
"radiation-risk activity" means: (A) onsite participation 
in a test involving the atmospheric detonation of a nuclear 
device; (B) the occupation of Hiroshima or Nagasaki, Japan, 
by United States forces during the period beginning on August 
6, 1945, and ending on July 1, 1946; (C) internment as a 
prisoner of war in Japan (or service on active duty in Japan 
immediately following such internment) during World War II 
which resulted in an opportunity for exposure to ionizing 
radiation comparable to that of the United States occupation 
forces in Hiroshima or Nagasaki, Japan, during the period 
beginning on August 6, 1945, and ending on July 1, 1946; or 
(D) certain service before February 1, 1992, in Paducah, 
Kentucky, Portsmouth, Ohio, or an area at Oak Ridge, 
Tennessee, or before January 1, 1974, on Amchitka Island, 
Alaska. 38 C.F.R. § 3.309(d)(3)(ii). 

The term "occupation of Hiroshima or Nagasaki, Japan, by 
United States forces" means official military duties within 
10 miles of the city limits of either Hiroshima or Nagasaki, 
Japan, which were required to perform or support military 
occupation functions such as occupation of territory, control 
of the population, stabilization of the government, 
demilitarization of the Japanese military, rehabilitation of 
the infrastructure or deactivation and conversion of war 
plants or materials.  Former prisoners of war who had an 
opportunity for exposure to ionizing radiation comparable to 
that of veterans who participated in the occupation of 
Hiroshima or Nagasaki, Japan, by United States forces shall 
include those who, at any time during the period August 6, 
1945, through July 1, 1946: were interned within 75 miles of 
the city limits of Hiroshima or within 150 miles of the city 
limits of Nagasaki,; can affirmatively show they worked 
within the areas set forth in paragraph (d)(4)(vii)(A) of 
this section although not interned within those areas; served 
immediately following internment in a capacity which 
satisfies the definition in paragraph (d)(4)(vi) of this 
section, or were repatriated through the port of Nagasaki. 
38 C.F.R. § 3.309(d).

In this case, a September 2003 letter from the Defense Threat 
Reduction Agency acknowledged that the veteran had been a 
prisoner of war at Camp Yodogawa near Osaka through May 1945 
and at a Camp Oeyama near Kyoto for the following three 
months.  It was noted that Camp Oeyama was approximately 215 
miles from Hiroshima and 365 miles from Nagasaki.  The 
Defense Threat Reduction Agency concluded that the distances 
of the veteran's internments from both Hiroshima and Nagasaki 
precluded his consideration as a radiation-exposed veteran.  
In addition, the Board notes that the veteran was repatriated 
through the port of Yokohama.  As such, the veteran's 
internment as a prisoner of war in Japan does not meet the 
requirements for a "radiation-risk activity."  See 38 
C.F.R. § 3.309(d)(3)(ii).  The evidence of record does not 
show that the veteran was otherwise exposed to ionizing 
radiation during his military service.  Thus, service 
connection for the cause of the veteran's death is not 
warranted on the basis of exposure to ionizing radiation. 

In summary, the Board finds that the veteran's service-
connected disabilities were not a contributory or principle 
cause of his death.  In addition, the veteran's 
gastrointestinal hemorrhage and metastatic melanoma 
manifested many decades following his separation from service 
and were not causally or etiologically related to his 
military service or to in-service ionizing radiation.  
Moreover, the veteran's internment as a prisoner of war did 
not contribute to his death.  Therefore, the Board finds that 
the preponderance of the evidence is against the appellant's 
claim for service connection for the cause of the veteran's 
death.  

Because the preponderance of the evidence is against the 
appellant's claim, the benefit of the doubt provision does 
not apply.  Accordingly, the Board concludes that service 
connection for the cause of the veteran's death is not 
warranted.  Although the appellant contends that the veteran 
died as the result of a service-connected disorder, the 
appellant is not a medical professional, and therefore her 
beliefs and statements about medical matters do not 
constitute competent evidence on matters of medical etiology 
or diagnosis and absent a professional medical opinion 
linking a current disorder to service, service connection 
cannot be granted.  See Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).


ORDER

New and material evidence having been submitted, the claim of 
entitlement to service connection for the cause of the 
veteran's death is reopened, and to this extent only, the 
appeal is granted.

Service connection for the cause of the veteran's death is 
denied



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


